Citation Nr: 0000519	
Decision Date: 01/07/00    Archive Date: 01/11/00

DOCKET NO.  98-00 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for hearing loss.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for residuals of 
hepatitis. 

4.  Entitlement to service connection for a disability 
secondary to herbicide exposure.  

5.  Entitlement to service connection for a disability 
secondary to exposure to asbestos.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart

ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1952 to 
February 1961 and from May 1961 to May 1972.  This matter 
comes before the Board of Veterans' Appeals (Board) on appeal 
from a July 1997 RO decision which denied service connection 
for hearing loss and tinnitus, residuals of hepatitis, and 
for residuals of herbicide and asbestos exposure.  


FINDING OF FACT

The veteran has not submitted competent evidence to show 
plausible claims for service connection for hearing loss, 
tinnitus, residuals of hepatitis, and residuals of herbicide 
and asbestos exposure.  


CONCLUSION OF LAW

The veteran's claims for service connection for hearing loss, 
tinnitus, residuals of hepatitis, and residuals of herbicide 
and asbestos exposure are not well grounded.  38 U.S.C.A. 
§ 5107 (a) (West 1991 & Supp. 1999).







REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Navy from February 
1952 to February 1961 and from May 1961 to May 1972, 
including service in Vietnam.  On examination for entrance 
purposes in February 1952, no pertinent abnormalities were 
noted and his hearing was normal (15/15) on whispered voice 
test.  A July 1968 clinical record reveals that the veteran 
was admitted to the hospital due to jaundice, headache, 
fever, and chills.  On discharge from the hospital his liver 
function studies were within normal limits.  The discharge 
diagnosis was infectious hepatitis.  On separation 
examination in April 1972, no pertinent abnormalities were 
noted.  His hearing was normal on whispered voice test.  

In September 1989, the veteran underwent a VA pulmonary 
function test (PFT) which revealed mild obstructive airways 
disease.  

VA audiometric testing completed in September 1989 revealed 
pure tone thresholds in the right ear of 5, 5, 25, 50, and 45 
decibels at 500, 1000, 2000, 3000 and 4000 hertz, 
respectively.  Pure tone thresholds in the left ear were 5, 
5, 40, 55, and 50 decibels at the same frequencies.  

Private laboratory reports dated in August 1996 show that 
blood tests of liver enzymes reflected clinically normal 
values for SGOT and SGPT.  

A February 1997 VA audiological evaluation reflects that the 
veteran complained of bilateral hearing loss and tinnitus.  
He reported military and occupational noise exposure.  Pure 
tone thresholds in the right ear were recorded at 5, 5, 45, 
60, and 55 decibels at 500, 1000, 2000, 3000, and 4000 hertz, 
respectively.  Pure tone thresholds in the left ear were 5, 
5, 55, 60, and 60 decibels at the same frequencies.  Speech 
recognition scores were 92 in the right ear and 96 in the 
left ear.  

A March 1997 private treatment record reveals that the 
veteran reported a history of asbestos exposure while he was 
aboard Navy ships in the mid 1950s.  The veteran indicated 
that he did not recall seeing or working with asbestos.  It 
was noted that he had a 40-pack-year smoking history but quit 
many years ago.  A 1994 X-ray was unremarkable and the 
examiner noted no evidence of asbestos exposure.  No dyspnea 
or cough was observed.  The examiner's assessment was that 
any asbestos exposure over 40 years ago would have been 
revealed on the X-rays.  Further evaluation was determined to 
be unnecessary given the absence of symptoms.  

In a May 1997 statement in support of his claim, the veteran 
indicated that he observed constant spraying of Agent Orange 
while he was stationed in Vietnam.  He said that he was 
exposed to asbestos during various shipboard assignments from 
1953 to 1972.  He indicated that his primary job was 
electronic technician from 1961-1972.  He related that he 
could not remember details regarding any reaction, symptoms, 
or disabilities which he experienced at the time of or 
following his asbestos exposure.  

In his September 1997 notice of disagreement, the veteran 
indicated that he worked around heavy firearms during all 
periods of active service.  He said that he worked on Navy 
oil tankers which had pipes wrapped in asbestos.  He related 
that exposure to asbestos caused a noticeable breathing 
problem.  The veteran indicated that he was assigned to a 
ship in Vietnam which carried supplies through areas where 
herbicides were sprayed.  He described his residuals of 
hepatitis as the inability to donate blood and the chance of 
recurrence of the disease.  

A VA outpatient treatment record from September 1997 shows 
that the veteran reported a history of infectious hepatitis 
during service.  He indicated that he had not had a 
recurrence of hepatitis but he was told not to donate blood.  

In his November 1997 substantive appeal, the veteran related 
that he worked around heavy artillery noise without ear 
protection during active service.  He stated that the he 
worked with electronic equipment and shipboard engines with 
high-pitched frequencies.  

During a May 1998 audiological evaluation, the veteran 
reported bilateral hearing loss and tinnitus.  He gave a 
history of military and occupational noise exposure.  Pure 
tone thresholds in the right ear were recorded at 5, 0, 45, 
60, and 60 decibels at 500, 1000, 2000, 3000, and 4000 hertz, 
respectively.  Pure tone thresholds in the left ear were 
recorded at 5, 5, 55, 55, and 50 decibels at the same 
frequencies.  Speech recognition scores were 96 percent in 
both ears.  It was noted that he had bilateral sensorineural 
hearing loss with moderate to mild loss in the higher 
frequencies.  


II.  Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.

The veteran claims service connection for hearing loss, 
tinnitus, residuals of hepatitis, and residuals of herbicide 
and asbestos exposure which he contends is began during 
active duty.  His claims present the threshold question of 
whether he has met his initial burden of submitting evidence 
to show that his claims are well grounded, meaning plausible.  
If he has not presented evidence that his claims are well 
grounded, there is no duty on the part of the VA to assist 
him with his claims, and the claims must be denied.  
38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. App. 136 
(1994).  For the veteran's claims for service connection to 
be plausible or well grounded, they must be supported by 
competent evidence, not just allegations.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  

In order for a claim for service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (medical 
evidence or, in some circumstances, lay evidence), and of 
causality between service and a current disability (medical 
evidence).  Caluza v. Brown, 7 Vet.App. 498 (1995); Grivois, 
supra; Grottveit v. Brown, 5 Vet. App. 91 (1993).  

A.  Hearing loss and tinnitus

Service incurrence will be presumed for certain chronic 
diseases, including sensorineural hearing loss, if manifest 
to a compensable degree within the year after active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  

For the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000, and 4,000 Hertz is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.  

The first medical evidence of hearing loss is dated in 1989, 
many years after discharge from active service.  VA 
audiological evaluations dated since 1989 show that the 
veteran currently has bilateral sensorineural hearing loss 
within the requirements of 38 C.F.R. § 3.385.  Tinnitus was 
first reported during a VA audiological examination in 1997.  
However, there is no medical evidence linking bilateral 
hearing loss or tinnitus to service.  

The Board notes the veteran's statements to the effect that 
he has bilateral hearing loss and tinnitus from artillery 
noise exposure; as a layman, however, he has no competence to 
give a medical opinion on the diagnosis or etiology of a 
condition.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Absent competent medical evidence of linkage to service, the 
claim for service connection for bilateral hearing loss and 
tinnitus must be denied as not well grounded.  Caluza, supra.  

B.  Residuals of hepatitis

The veteran's service medical records show that he was 
hospitalized in 1968 for infectious hepatitis.  Later service 
records are negative for any findings of chronic hepatitis or 
residuals of hepatitis.  Moreover, post-service medical 
records are negative for evidence of current hepatitis or 
residuals, and laboratory findings reflect clinically normal 
blood tests of liver enzymes.  

The veteran asserts that his service episode of infectious 
hepatitis could recur in the future, but there is no medical 
evidence of this, and service connection cannot be granted 
for a prospective condition.  Without medical evidence of a 
current disability related to his in-service episode of 
infectious hepatitis, the claim for service connection is 
implausible and must be denied as not well grounded.  Caluza, 
supra; Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  

C.  Disability due to exposure to herbicides

A veteran who served in the Republic of Vietnam during the 
Vietnam era is presumed to have been exposed during such 
service to certain herbicide agents (e.g., Agent Orange) if 
he has one of the listed Agent Orange presumptive diseases, 
unless there is affirmative evidence to establish that he was 
not exposed to any such agent during such service.  In the 
case of such a veteran, service incurrence for the following 
diseases will be presumed if they are manifest to a 
compensable degree within specified periods, even if there is 
not record of such disease during service: chloracne or other 
acneform diseases consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers, and soft-tissue 
sarcomas.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 
3.309(e); McCartt v. West, 12 Vet.App. 164 (1999).

The veteran claims service connection for residuals of 
exposure to herbicides during service in Vietnam but he has 
failed to identify a specific disability resulting from such 
exposure.  In this regard, the Board notes that "exposure to 
herbicides" is not a disability for VA compensation 
purposes.  Moreover, the evidence of record contains no 
diagnosis of any of the conditions subject to presumptive 
service connection based on herbicide exposure.  Even 
assuming the veteran was claiming a specific disability for 
compensation purposes, there is no medical evidence linking 
any condition to herbicide exposure or any other incident of 
service.  The Board notes the veteran's statements to the 
effect that he has current residuals from exposure to 
herbicides during service in Vietnam; as a layman, however, 
he has no competence to give a medical opinion on the 
diagnosis or etiology of a condition.  Espiritu, supra.  In 
the absence of such competent medical evidence of diagnosis 
and causality, the claim for service connection is 
implausible and must be denied as not well grounded.  Caluza, 
supra; Rabideau, supra.  

D.  Disability due to exposure to asbestos

The veteran claims service connection for residuals of 
exposure to asbestos during service but he has failed to 
identify a specific disability resulting from such exposure.  
In this regard, the Board notes that "exposure to asbestos" 
is not a disability for VA compensation purposes.  Moreover, 
other than the veteran's statements, there is no evidence 
associated with the file demonstrating that he was exposed to 
asbestos material while in service.  See Dyment v. West, No. 
96-691 (U.S. Vet.App. Nov. 2, 1999).  The veteran's service 
medical records are negative for complaints or treatment of 
an asbestos-related disability, and the post-service medical 
evidence is entirely negative for a diagnosis of asbestosis, 
or any other current disability which has been medically 
linked with exposure to asbestos.  

Even assuming that, as alleged, the veteran was exposed to 
asbestos during service, and has a current asbestos-related 
disability, in order for his claim for service connection to 
be well grounded it would have to be supported by competent 
medical evidence of causality, linking a current disability 
with asbestos exposure in service.  Nolen v. West, 12 
Vet.App. 347 (1999).  No such medical evidence of causality 
has been submitted in this case.  As no competent medical 
evidence has been presented showing a current asbestos-
related disability or linkage to service, the claim for 
service connection is implausible and must be denied as not 
well grounded.  Id.; Caluza, supra.




ORDER

Service connection for hearing loss is denied.  

Service connection for tinnitus is denied.  

Service connection for residuals of hepatitis is denied.  

Service connection for residuals of exposure to herbicides is 
denied.  

Service connection for residuals of exposure to asbestos is 
denied.  



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

 

